Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered.  Claim 1 has been amended to include “wherein a surface of the bending region of the protective film has a plurality of grooves”.  Applicant has argued that Lee does not disclose the limitation added by applicant’s amendment, and that Kalt and Kim do not cure the deficiencies of Lee.  New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2014/0183473 A1)(“Lee”) in view of Takeoka (JP2003-243778, Abstract and Fig. 2) and of Russell-Clarke et al (US 2013/0216740 A1)(“Russell-Clarke”).
Lee discloses a display apparatus including  a flexible display panel (para. 0003) including a bending zone or region (Fig. 1I  and para. 0038 and 0096) 
A protective film 110 (para. 0078) attached on a lower surface of the flexible display panel

A part of the protective film remains on a lower surface of the bending region of the flexible display panel, as Lee discloses partially removing the layer by laser , as seen in Fig. 1I and in Fig. 2D.
Re claim 2:   Lee discloses the region of the protective film is removed by a single laser scan, as Lee discloses the region may be removed by a laser process (para. 0175), which is a disclosure of at least one  laser scan.
Lee is silent with respect to wherein a surface of the bending region of the protective film has a plurality of grooves.
Takeoka, in the same field of endeavor of bending stress in a wiring board which is bent for usage, discloses a cover film 9 (Fig. 2), which corresponds to a protective film, in which are formed a plurality of grooves to suppress damage (Abstract).
Russell-Clarke, in the same field of endeavor of a bending portion in a substrate (Abstract), discloses forming by laser beam, apertures in the bending portion (para. 0047-0048 ), which correspond to grooves (Fig. 2B)  and the bent portion with the grooves is shown in Fig. 2B (para. 0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the plurality of grooves of the protective layer disclosed by Takeoka with the device disclosed by Lee in order to suppress damage as disclosed by Takeoka.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the laser method of forming the grooves as disclosed by Russell-Clarke with the method disclosed by Lee in order to obtain the benefit control of the depth and shape of the openings or grooves as disclosed by Russell-Clarke (Russell-Clarke, para. 0048).

Re claim 6:  Lee discloses the display device includes a thin film transistor, an emitting layer which is an organic EL layer (para. 0064), and a thin film encapsulation layer 396A (para. 0127 and Fig. 3A).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al (US 2014/0183473 A1)(“Lee”)  of Takeoka (JP2003-243778, Abstract and Fig. 2) and of Russell-Clarke et al (US 2013/0216740 A1)(“Russell-Clarke”) as applied to claim 1 above, and further in view of Kalt et al (US 2007/0052636 A1)(“Kalt”) and of Kim et al (US 2015/0209898 A1)(“Kim”).
Re clams 2-3:  Lee in view of Takeoka and of Russell-Clarke discloses the limitations of claim 1 as stated above.  Lee in view of Takeoka and of Russell-Clarke also discloses that the depth of the channel made by laser can be varied according to the desired flexibility of the bending pattern, as Lee discloses the depth of the channel made by laser can be varied according to the desired flexibility, as Lee discloses  part of the protective film remains on a lower surface of the bending region of the flexible display panel, as Lee discloses partially removing the layer by laser , as seen in Fig. 1F and in Fig. 2D, which discloses different depths of material is removed.  Lee does not explicitly state the number of laser scans nor the recited portions of regions removed.
Kalt, in the same field of endeavor of flexible display panels (Abstract), discloses that in laser cutting of dielectric layers in the flexible display, the laser is adjusted to cut through the material desired 
Kim, in the same field of endeavor of display devices (para. 0020) and flexible displays (para .0028) and laser cutting (Abstract), discloses that the depth of ablating of material is controlled by the wavelength of the laser irradiation and the output of the laser (para. 0007) and the width of the beam is also controlled (para. 0010) and that repetition of the scan can be carried out in order to obtain the desired depth (para. 0110).  The disclosure includes that one or more scan can be carried out, as the number of scans are disclosed to depend upon the desired removal of material of the etch (para. 0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the features disclosed by Kalt with the device disclosed by Lee in view of Takeoka and of of Russell-Clarke in order to obtain the desired features without damaging underlying layers as disclosed by Kalt.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the features disclosed by Kim in the device disclosed by Lee in view of Takeoka and of Russell-Clarke  in order to obtain the benefit disclosed by Kim of obtaining the desired amount of material removed, which is also a disclosure of obtaining the desired  depth of etching, as the amount of material removed affects the depth of etching.
Re claim 4:  Lee in view of Takeoka and of Russell-Clarke  discloses the region 111 which is removed by laser etch (Fig. 1B and para. 0079), as Lee discloses the region 111 which is removed by laser etch (Fig. 1B and para. 0079) .  Lee also discloses that the shape of the portion which is removed or ablated can be a shape such as that the shape is an inverted “V” shape shown in Fig. 1D, which is a shape that has portions in which material was relatively more removed than other portions of the shape.  The combination of Lee in view of Takeoka and of Russell-Clarke with Kalt and with Kim discloses that this may be carried out with more than one scan.  With respect to one scan or more than one scan .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARIDAD EVERHART/Primary Examiner, Art Unit 2895